Case 2:20-cv-07159-SB Document 21-11 Filed 10/23/20 Page 1 of 3 Page ID #:239




                    EXHIBIT K
                                                                       Case
                                                                       Case 2:20-cv-07159-SB
                                                                            2:17-bk-19548-NB Document
                                                                                              Doc 99 21-11    Filed 10/23/20
                                                                                                      Filed 09/27/17   EnteredPage 2 of 308:46:46
                                                                                                                               09/27/17    Page ID #:240
                                                                                                                                                   Desc
                                                                                                Main Document Page 1 of 2


                                                                       1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                           Malhar S. Pagay (CA Bar No. 189289)
                                                                       2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor                                FILED & ENTERED
                                                                       3   Los Angeles, California 90067
                                                                           Telephone: 310/277-6910
                                                                       4   Facsimile: 310/201-0760                                                    SEP 27 2017
                                                                           E-mail: dgrassgreen@pszjlaw.com
                                                                       5            mpagay@pszjlaw.com
                                                                                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                 Central District of California
                                                                       6   [Proposed] Attorneys for Richard M. Pachulski,                        BY ghaltchi DEPUTY CLERK
                                                                           Chapter 11 Trustee
                                                                       7

                                                                       8                               UNITED STATES BANKRUPTCY COURT

                                                                       9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                      10                                        LOS ANGELES DIVISION

                                                                      11   In re:                                                  )   Case No. 2:17-bk-19548-NB
                                                                                                                                   )
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   LAYFIELD & BARRETT, APC,                                )   Chapter 11
                                                                                                                                   )
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                  Debtor.                  )   ORDER AMENDING “ORDER
                                            ATTOR NE YS A T L AW




                                                                                                                                   )   CONVERTING THIS CASE TO ONE
                                                                      14                                                           )   UNDER CHAPTER 11” TO INCLUDE
                                                                                                                                   )   ORDER FOR RELIEF
                                                                      15                                                           )
                                                                                                                                   )
                                                                      16                                                           )
                                                                      17            The Court, having considered the chapter 11 involuntary petition (the “Involuntary Petition”)

                                                                      18   filed on August 3, 2017, by petitioning creditors (i) The Dominguez Firm, (ii) Mario Lara, (iii)

                                                                      19   Nayazi Reyes and (iv) Maria A. Rios, against Layfield & Barrett, APC, the debtor in the above-

                                                                      20   captioned case (the “Debtor”); the Involuntary Summons having been served on August 3, 2017; and

                                                                      21   Rule 1013(b) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) providing that, in

                                                                      22   the absence of a debtor’s contesting an involuntary petition “within the time provided by Bankruptcy

                                                                      23   Rule 1011, the court, on the next day, or as soon thereafter as practicable, shall enter an order for the

                                                                      24   relief requested in the petition”; the Debtor having failed to timely contest entry of an Order for

                                                                      25   Relief; and the Debtor on August 8, 2017, having filed the Debtor’s Motion to Convert Case under

                                                                      26   11 U.S.C. §§ 706(a) or 1112(a) [Docket No. 19], which motion was granted by the Court’s entry of

                                                                      27   the Order Converting This Case to One Under Chapter 11, entered August 11, 2017 [Docket No.

                                                                      28


                                                                                                                               1
                                                                       Case
                                                                       Case 2:20-cv-07159-SB
                                                                            2:17-bk-19548-NB Document
                                                                                              Doc 99 21-11    Filed 10/23/20
                                                                                                      Filed 09/27/17   EnteredPage 3 of 308:46:46
                                                                                                                               09/27/17    Page ID #:241
                                                                                                                                                   Desc
                                                                                                Main Document Page 2 of 2


                                                                       1   25] (the “Conversion Order”); and the Court, sua sponte, noting that the Conversion Order

                                                                       2   inadvertently failed to include an Order for Relief; and good cause appearing therefor,

                                                                       3          IT IS HEREBY ORDERED that the Conversion Order is hereby amended to provide that

                                                                       4   the Order for Relief is entered in this case, effective August 11, 2017.

                                                                       5
                                                                                                                             ###
                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                             Date: September 27, 2017
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                                                                              2
